UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 RICHARD HARBUS,

                               Plaintiff,                     Docket No. 1:19-cv-2378

        - against -                                           JURY TRIAL DEMANDED


 JOONG-ANG DAILY NEWS CALIFORNIA, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Richard Harbus (“Harbus” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Joong-Ang Daily News California, Inc.

(“Daily News” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of an anti-Amazon

sign in Long Island City, owned and registered by Harbus, a New York based professional

photographer. Accordingly, Harbus seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Harbus is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 119 Tappan Landing Road,

Tarrytown, New York 10591.

       6.      Upon information and belief, Daily News is a domestic business corporation

organized and existing under the laws of the State of California, with a place of business at 43-27

36th Street, Long Island City, New York 11101. At all times material hereto, Daily News has

owned and operated a website at the URL: www.KoreaDaily.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Harbus photographed an anti-Amazon sign in Long Island City (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Harbus then licensed the Photograph to New York Post. On November 22, 2018,

the New York Post ran an article that featured the Photograph titled Anti-Amazon vandal strike

Long Isalnd City. See URL: www.NYPost.com/2018/11/22/anti-amazon-vandals-strike-long-

island-city/. Harbus’s name was featured in a gutter credit identifying him as the photographer

of the Photograph. A true and correct copy of the article is attached hereto as Exhibit B.

       9.      Harbus is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.
       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-135-584.

       B.      Defendant’s Infringing Activities

       11.     Daily News ran an article on the Website entitled Some residents of LIC are

opposed to move to Amazon headquarters. See:

http://www.koreadaily.com/news/read.asp?page=1&branch=&source=NY&category=economy&

art_id=6765334. The article featured the Photograph. A screenshot of the Photograph on the

Website is attached hereto as Exhibit B.

       12.     Daily News did not license the Photograph from Plaintiff for its article, nor did

Daily News have Plaintiff’s permission or consent to publish the Photograph on its Website.

                           FIRST CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                              (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Daily News infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Daily News is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
          16.   Upon information and belief, the foregoing acts of infringement by Daily News

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from New York Post which contained a gutter credit underneath the Photograph

stating, “Richard Harbus” and placed it on its Website without the gutter credit.

          22.   Upon information and belief, Daily News intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          23.   The conduct of Daily News violates 17 U.S.C. § 1202(b).
       24.     Upon information and belief, Daily News’s falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Daily News intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Daily News also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of Daily News as alleged herein, Plaintiff is

entitled to recover from Daily News the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Daily News because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from Daily News statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Daily News be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Daily News be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.
       3.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       7.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
April 23, 2019
                  LIEBOWITZ LAW FIRM, PLLC
                  By: /s/Richard Liebowitz
                       Richard P. Liebowitz
                  11 Sunrise Plaza, Suite 305
                  Valley Stream, NY 11580
                  Tel: (516) 233-1660
                  RL@LiebowitzLawFirm.com

                 Attorneys for Plaintiff Richard Harbus
